Citation Nr: 1016256	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York , 
New York
 
 
THE ISSUE
 
Whether there was clear and unmistakable error in the April 
1969 rating decision which assigned a 40 percent evaluation 
for right pelvic girdle and thigh with peroneal palsy and 
retained foreign bodies thigh, pelvis and hip.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1964 to 
October 1968.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the New York 
, New York , Department of Veterans Affairs (VA) Regional 
Office (RO).
 
The only issue on appeal is the issue listed on the title 
page.  In the January 2007 rating decision, the RO's 
discussion in the reasons and bases was rather unclear.  It 
labeled the issue as addressing only whether there was clear 
and unmistakable error in the April 1969 rating decision in 
assigning "right pelvic girdle and thigh with peroneal palsy 
and retained foreign bodies in the thigh, pelvis and hip," 
an initial disability 40 percent rating.  The Veteran had 
attacked the 1969 rating decision as to both the assignment 
of the 40 percent evaluation for "right pelvic girdle and 
thigh fragment wounds with peroneal palsy and retained 
foreign bodies in the thigh, pelvis and hip;" as well as the 
assignment of the 30 percent evaluation for residuals of a 
right arm gunshot wound with a healed ulna fracture and 
retained foreign body in the right wrist, as being clearly 
and unmistakably erroneous.  This second claim was not 
addressed in either the January 2007 rating decision or the 
statement of the case (denying earlier effective dates for 
all the service-connected disabilities is not addressing a 
claim for clear and unmistakable error).  Thus, it will be 
referred to the agency of original jurisdiction.
 
Additionally, the representative labeled the issue on appeal 
as, "Whether the agency of original jurisdiction erred in 
denying an earlier effective date of the claimant's 
100 percent rating prior to February 6, 1991."  See December 
2008 Motion for Remand.  That is not the issue on appeal.  
The 100 percent rating pertains to the Veteran's combined 
evaluation for all of his service-connected disabilities.  
The Veteran's combined evaluation has been 100 percent since 
February 6, 1991.  In order for the Veteran to seek 
entitlement to an earlier effective date for the combined 
100 percent evaluation, he must attack the evaluations 
assigned to specific disabilities in the rating decision that 
assigned the evaluations and the effective date.  It is 
possible the Veteran is attacking the disability evaluations 
assigned to all of his service-connected disabilities; 
however, he must make that allegation with specificity, to 
include the error committed and how each decision made in the 
applicable rating decision would have been manifestly 
different had the error not occurred.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).
 
Finally, in the December 2008 Motion for Remand, the 
representative raised additional issues of clear and 
unmistakable error, such as VA's failure to apply the 
provisions of 38 C.F.R. § 4.28 at the time of the 1969 rating 
decision.  While the  representative alleged that this claim 
and other clear and unmistakable error claims raised in the 
informal hearing presentation were inextricably intertwined 
with the current issue on appeal, the Board disagrees.  The 
Board's decision pertaining to the "right pelvic girdle and 
thigh with peroneal palsy and retained foreign bodies thigh, 
pelvis and hip," has no impact on the other issues.
 
The  claims involving clear and unmistakable error in the 
1969 rating decision regarding the Veteran's right arm 
fragment wound residuals and application of 38 C.F.R. § 4.28 
(2009) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  
Before the AOJ addresses the claims, it should seek out 
clarification from the Veteran and his representative 
regarding the specific arguments as to why the Veteran 
believes that clear and unmistakable error occurred in the 
April 1969 rating decision.  
 
 
FINDINGS OF FACT
 
1.  In an April 1969 rating decision, the RO characterized 
the disability as right pelvic girdle and thigh with peroneal 
palsy and retained foreign bodies, thigh, pelvis and hip and 
assigned a 40 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  
 
2.  The April 1969 rating decision as to the issue involving 
the right pelvic girdle and thigh with peroneal palsy and 
retained foreign bodies, thigh, pelvis, and hip was based on 
the evidence then of record and the extant law, and it 
constituted a reasonable exercise of rating judgment.
 
CONCLUSION OF LAW
 
The April 1969 rating decision that assigned a 40 percent 
evaluation for right pelvic girdle and thigh with peroneal 
palsy and retained foreign bodies, thigh, pelvis, and hip was 
not clearly and unmistakably erroneous.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (1969) 38 C.F.R. § 3.105 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Regarding the Veteran's claim for clear and mistakable error, 
the Veterans Claims Assistance Act is not applicable to an 
issue of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc).
 
Clear and unmistakable error
 
A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a).  A final and binding 
rating decision will be accepted as correct in the absence of 
clear and unmistakable error.  Where the evidence establishes 
such an error, the prior decision will be reversed or amended 
and it will have the same effect as if the corrected decision 
had been made on the same date as the reversed or amended 
decision.  38 C.F.R. § 3.105(a).
 
To establish a valid clear and unmistakable error claim, the 
United States  Court of Appeals for Veterans Claims (Court) 
has identified a three-pronged test to determine whether 
clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).  
 
Simply to claim clear and unmistakable error on the basis 
that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error, nor can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).
 
Where evidence establishes clear and unmistakable error, the 
prior decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2009).
 
The applicable regulations in effect at the time of the 1969 
decision are essentially the same as those currently in 
effect.  Under 38 C.F.R. § 4.124a, which addressed diseases 
of the peripheral nerves, the term "incomplete paralysis" 
indicated a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.   Id.    
 
Diagnostic Code 8521 addressed the external popliteal nerve, 
also called the common peroneal nerve.  A 10 percent 
evaluation was assigned for mild incomplete paralysis.  A 20 
percent rating required moderate incomplete paralysis, and a 
30 percent rating required severe incomplete paralysis of the 
external popliteal nerve.  A 40 percent evaluation required 
complete paralysis of the external popliteal nerve, which was 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 
8521 (1969).  
 
Diagnostic Code 8520 addressed the sciatic nerve.  A 
10 percent evaluation was warranted for mild incomplete 
paralysis.  A 20 percent evaluation was warranted for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent evaluation required moderately severe incomplete 
paralysis of the sciatic nerve, and a 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent rating required complete paralysis, 
which was manifested by the foot dangling and dropping with 
no active movement of the muscles below the knee possible, 
and flexion of the knee is weakened or (very rarely) lost. 
 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (1969).
 
Factual Background
 
Service treatment records show that in approximately January 
1968, the Veteran sustained multiple missile fragment wounds 
to both lower extremities and the right upper extremity.  In 
April 1968, peroneal nerve exploration surgery was performed 
at the right knee level.  A complete division of the nerve 
was encountered and a satisfactory neurorrhaphy was effected. 
 The Veteran was maintained in a long leg cast with the knee 
flexed on the right for a period of eight weeks.  The cast 
was removed in June 1968, and a program of physical therapy 
was instituted to restore strength and mobility to the right 
knee.
 
In June 1968, the Veteran noted the inability to dorsiflex 
the ankle and toes on the right, and a loss of sensation over 
the dorsum of the right foot.  Physical examination revealed 
right knee motion to be temporarily restricted at a position 
of 20 degrees of flexion.  The assessment was that this 
restriction was due entirely to immobilization in the cast 
and that full restoration of motion was anticipated shortly. 
 There continued to be a complete peroneal nerve palsy on the 
right manifested by loss of active dorsiflexion of the right 
ankle and all toes, as well as by a complete loss of 
sensation on the dorsum of the right foot.  All lower 
extremity wounds were well healed.
 
The Veteran was diagnosed with incomplete common peroneal 
paralysis on the right, which was noted to be possibly 
permanent.  In a separate service record, dated in September 
1968, it was noted the Veteran had incomplete paralysis of 
the right common peroneal nerve.  The severity was described 
as "severe" under "Disability Code" 8521.  
 
VA examinations were conducted in January 1969, after the 
Veteran filed claims for service connection for his multiple 
injuries.  There was complete foot drop with peroneal palsy 
and hypesthesia of the dorsum of the right foot.  The Veteran 
walked with a modified drop foot gait.  He required a drop 
foot brace.
 
A January 1969 orthopedic examination revealed that the 
Veteran had no spasm, flatness or limitation of motion of the 
trunk.  No tenderness was elicited.  No pelvic tilt was seen.
 
X-rays of the pelvis, hips and buttocks showed multiple 
retained foreign bodies in the soft tissues, posteriorly, and 
in the soft tissues of the right groin area.  The bony 
architecture was normal throughout.  X-ray examination 
further disclosed a linear, metallic foreign body, posterior 
to the spinous process of the body of L2 on the right side. 
 Other metallic foreign bodies were noted in the region of 
the right sacroiliac joint and in the posterior aspect of the 
neck and shaft of the right femur within the soft tissue. 
 There was no evidence of any narrowing of the joint spaces. 
Both sacroiliac and hip joints showed no evidence of any 
abnormality.  X-rays of the right humerus provided no 
evidence of any fracture or dislocation.  There were multiple 
minute metallic foreign bodies within the soft tissue 
laterally to the border of the right scapula.
 
The neurologic examination revealed right foot dorsiflexion 
to be absent.  Plantar flexion was fairly good.  Vibration 
and position sense were not impaired.  Deep tendon reflexes 
were present, equal and hypoactive, however, the right ankle 
jerk was hardly elicited.  There was hypalgesia to pinprick 
over the lateral aspect of the right lower leg and over the 
dorsal aspect of the right foot.  The remainder of the 
neurological examination was essentially negative.  The 
diagnosis was marked right peroneal palsy.
 
In the April 1969 rating decision, VA granted entitlement to 
service connection for "right pelvic girdle and thigh with 
peroneal palsy and retained foreign bodies thigh, pelvis and 
hip," and assigned a 40 percent evaluation under Diagnostic 
Code 8521.  The rating did not provide any rationale for why 
it assigned the 40 percent evaluation; rather, the rating 
decision reported what the service treatment records and the 
VA examination reports showed and that this was the 
evaluation it was assigning to this service-connected 
disability.
 
Analysis
 
The Veteran alleges that VA committed clear and unmistakable 
error in the April 1969 rating decision, when it assigned a 
40 percent evaluation for the service-connected right pelvic 
girdle and thigh with peroneal palsy and retained foreign 
bodies thigh, pelvis and hip.  He argues that such disability 
should have been rated at 80 percent disabling as of the date 
service connection was awarded.  He makes this assertion 
based upon statements the Board's May 1996 decision.  At the 
time of the Board decision, the RO had awarded a 60 percent 
evaluation for right pelvic girdle and thigh with peroneal 
palsy and retained foreign bodies thigh, pelvis and hip under 
Diagnostic Code 8520.  The Board stated, in part:
 
In this case, the [V]eteran sustained 
complete peroneal nerve division at the 
level of the right knee at the time of 
the original injury.  He has experienced 
complete right foot drop since that time. 
 He is capable of plantar flexion of the 
right foot only because he uses a foot 
drop brace.  Resolving benefit of doubt 
in his favor, the Board believes that the 
disability picture from neurologic 
residuals resulting from a gunshot wound 
to the right pelvic girdle and thigh more 
nearly approximates criteria required for 
assignment of an 80 percent rating on the 
basis of complete paralysis of the 
sciatic nerve.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1995).

Emphasis added, Board decision, p. 20.  
 
Thus, the Board granted an 80 percent evaluation for the 
service-connected disability.
 
The Veteran argues that the Board's wording above indicated 
that it had found the Veteran had been that disabled since he 
incurred the injuries, and thus the 80 percent evaluation 
should have been established back in 1969. 
 
The Board has carefully reviewed the evidence of record at 
the time of the April 1969 rating decision and the law extant 
at that time and concludes that no clear and unmistakable 
error was committed by VA in the April 1969 rating decision 
when it assigned a 40 percent evaluation under Diagnostic 
Code 8521 for "right pelvic girdle and thigh with peroneal 
palsy and retained foreign bodies thigh, pelvis and hip."  
The reasons follow.
 
The service treatment records show that the Veteran was 
diagnosed with complete peroneal palsy on the right.  At the 
time of the April 1969 rating decision, VA took that 
diagnosis-a diagnosis entered by medical professionals who 
physically examined the Veteran at the time of his injuries-
and applied it to the Rating Schedule and assigned the 
Veteran the 40 percent evaluation under Diagnostic Code 8521 
for complete paralysis of the common peroneal nerve.  The 
40 percent evaluation is the maximum evaluation allowed under 
that Diagnostic Code.  (Diagnostic Code 8522 addressed the 
superficial peroneal nerve, but the maximum evaluation was 
30 percent, which would not have provided the Veteran with a 
higher evaluation.)  
 
There was, however, nothing in the service treatment records 
available in April 1969, that would have put an adjudicator 
on notice that the sciatic nerve was injured in service, as 
no medical professional made such a finding.  Thus, whether 
the Veteran should also have been evaluated in April 1969 
under Diagnostic Code 8520 for sciatic nerve impairment is, 
at best, debatable.  Because reasonable minds could differ as 
to which Diagnostic Code applied to the Veteran's service-
connected disability the decision was not clearly and 
unmistakably erroneous.  Moreover, the reasonableness of the 
action taken is evident since the Diagnostic Code chosen 
involved the exact same nerve described in the service 
treatment records.  Hence, the decision represented a 
reasonable exercise of rating judgment, not a clear and 
unmistakable error.  

As to the Veteran's arguments as to why clear and 
unmistakable error occurred in the April 1969 rating 
decision, the Board concludes the Veteran misunderstands what 
the May 1996 Board was stating in that decision.  In the June 
1995 rating decision, i.e., the rating decision appealed to 
the Board at the time of its May 1996 decision, the RO had 
changed the Diagnostic Code from 8521 to 8520 and awarded the 
Veteran the 60 percent evaluation under Diagnostic Code 8520.  
Diagnostic Code 8520 involves the sciatic nerve.  The Board, 
in considering whether a higher evaluation was warranted 
under Diagnostic Code 8520, resolved reasonable doubt in 
favor of the Veteran.  The issue before the Board in 1996 was 
not the issue before the RO in April 1969.  Again, in April 
1969, there was no competent evidence that the sciatic nerve 
had been implicated in the injuries the Veteran sustained 
while engaging in combat.  Thus, it was reasonable for the RO 
not to consider the Diagnostic Code that addresses the 
sciatic nerve when evaluating the service-connected right 
pelvic girdle and thigh with peroneal palsy and retained 
foreign bodies thigh, pelvis and hip.  
 
The Veteran's attack on the April 1969 rating decision is a 
disagreement as to how facts were weighed and evaluated by 
the VA adjudicator back in April 1969.  Such an argument 
cannot provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Damrel, 6 Vet. 
App. at 246; Russell, 3 Vet. App. at 310.  
 
The April 1969 rating decision is supported by the evidence 
of record and the law in effect at the time.  For the reasons 
laid out above, the Board cannot conclude that the April 1969 
decision was clearly and unmistakably erroneous.  The appeal 
is denied, and the April 1969 rating decision as to the issue 
involving the service-connected right pelvic girdle and thigh 
with peroneal palsy and retained foreign bodies thigh, pelvis 
and hip is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  
 
 

ORDER
 
The April 1969 rating decision was not clearly and 
unmistakably erroneous in assigning a 40 percent evaluation 
for right pelvic girdle and thigh with peroneal palsy and 
retained foreign bodies thigh, pelvis and hip under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (1969).  
 

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


